Citation Nr: 0945844	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals of pneumonia with pleuritic chest pain 
and neuralgia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from September 
1952 to September 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision rendered the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio for the Newark, New Jersey RO.  The decision 
continued a previously assigned 20 percent rating for 
service-connected residuals of pneumonia with pleuritic chest 
pain and neuralgia.

The Veteran testified in a hearing before RO personnel in May 
2008; a transcript of that hearing is of record.

In correspondence received in August 2009, the Veteran 
asserted that he was unable to secure employment due to his 
service-connected pneumonia.  The RO denied his claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability (TDIU) in a November 
2008 rating decision.  Because the Veteran's August 2009 
statement included no expression of disagreement with the 
November 2008 rating decision, the Board construes his August 
2009 statement as an application to reopen a claim for a TDIU 
rating.  In the August 2009 statement the Veteran also 
requested retroactive compensation for service-connected 
residuals of pneumonia with pleuritic chest pain and 
neuralgia (a claim for an effective date earlier than August 
20, 2001 for the award of service connection for residuals of 
pneumonia).  The Board refers these issues to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence shows right-sided pneumonia 
resolved in 1952 with no current residuals; the current 
pulmonary disease is attributed to a 30-year smoking history.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of pneumonia with pleuritic chest pain and 
neuralgia have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.73, 4.97, 4.96, 4.124a Diagnostic Codes 8410-5321, 4.96, 
4.97 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased rating for 
service-connected residuals of pneumonia was received in May 
2006.  Thereafter, he was notified of the general provisions 
of the VCAA by the Newark RO in correspondence dated in July 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in September 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was included in the July 2006 RO 
letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and a lay statement from his wife have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA respiratory examinations to assess the 
current nature of his service-connected residuals of 
pneumonia disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Diseases of the Cranial Nerves
Disability from lesions of peripheral portions of first, 
second, third, fourth, sixth, and eighth nerves will be rated 
under the Organs of Special Sense. The ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, combine but without the bilateral factor.
841
0
Neuralgia.
Eleventh (Spinal Accessory, External Branch) Cranial Nerve.
38 C.F.R. § 4.124a, Diagnostic Code 8410 (2009).

	(CONTINUED ON NEXT PAGE)


532
1
Group XXI.
Rating

Function: Respiration. 
Muscles of respiration: Thoracic muscle group.

    Severe or Moderately 
Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5321 (2009).  

660
0
Bronchitis, chronic:
Ratin
g

FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less 
than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, 
or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 
80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6600 (2009).

Effective September 6, 2006, VA revised the rating standards 
for respiratory disorders by adding an additional paragraph 
to 38 C.F.R. § 4.96 that clarified the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions.  
The new paragraph (d) added seven provisions:

1) Pulmonary function tests (PFT's) are required 
to evaluate these conditions except: 
(i) When the results of a maximum 
exercise capacity test are of record and 
are 20 ml/kg/min or less.  If a maximum 
exercise capacity test is not of record, 
evaluate based on alternative criteria.
(ii) When pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy has 
been diagnosed.
(iii) When there have been one or more 
episodes of acute respiratory failure. 
(iv) When outpatient oxygen therapy is 
required.
(2) If the DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method) test is not of record, evaluate based on 
alternative criteria as long as the examiner 
states why the test would not be useful or valid 
in a particular case.
(3) When the PFT's are not consistent with 
clinical findings, evaluate based on the PFT's 
unless the examiner states why they are not a 
valid indication of respiratory functional 
impairment in a particular case.
(4) Post-bronchodilator studies are required when 
PFT's are done for disability evaluation purposes 
except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator 
studies should not be done and states why.
(5) When evaluating based on PFT's, use post-
bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, use the 
pre-bronchodilator values for rating purposes.
(6) When there is a disparity between the results 
of different PFT's (FEV-1 (Forced Expiratory 
Volume in one second), FVC (Forced Vital 
Capacity), etc.), so that the level of evaluation 
would differ depending on which test result is 
used, use the test result that the examiner 
states most accurately reflects the level of 
disability.
(7) If the FEV-1 and the FVC are both greater 
than 100 percent, do not assign a compensable 
evaluation based on a decreased FEV-1/FVC ratio.
38 C.F.R. § 4.96(d) (effective September 6, 2006).

Factual Background and Analysis

The Veteran is assigned a 20 percent rating for service-
connected residuals of pneumonia with pleuritic chest pain 
and neuralgia pursuant to 38 C.F.R. §§4.73,  4.124, 
Diagnostic Codes 8410-5321 (2009).  His application for an 
increased rating was received in May 2006.  

Pursuant to 38 C.F.R. § 3.400(o), the Board will examine the 
record to determine whether within the year prior to the May 
2006 receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability 
had occurred.  Thus, the Board must review the evidence from 
May 2005 and subsequent to determine whether a higher rating 
was merited for residuals of pneumonia during any applicable 
time period.

In his May 2006 claim for an increased rating, the Veteran 
stated that an October 2004 flu vaccination made his service-
connected pneumonia worse.  In other multiple statements, he 
asserted that he has sharp pain in the left side of his chest 
as a result of his service-connected pneumonia.  He contends 
that his left-sided chest pain and difficulty breathing are 
related to right-right sided pneumonia that he had in October 
1952.

In a VA follow-up visit notes dated in July 2005 and December 
2005, the Veteran had no new complaints, no new shortness of 
breath, and no new chest pain.  A review of the systems was 
otherwise negative.  Objective findings included chest clear 
to auscultation; no wheezes, rales, or rubs.  The assessment 
included chronic obstructive pulmonary disease (COPD) and 
neuralgia, currently stable.  The Veteran was continued on 
Tylenol for pain control, noting his history of peptic ulcer 
disease.

In a VA treatment note dated in May 2006 the Veteran 
complained of chronic pain in the back and shortness of 
breath on exertion.  Objective findings included chest clear 
to auscultation; no wheezes, rhonchi, or crackles.  The 
assessment included chronic upper back pain; neuralgia.

In a letter from a private physician dated in July 2006, L. 
G., M.D., indicated that the Veteran had been under her care 
since June 2006 and that he had requested a description of 
his medical condition.  Dr. L. G. indicated that the Veteran 
had a severe pneumonia in 1952 while in service that was 
complicated by unremitting pleurisy through the years.  
Recently he had noticed a disabling pain that can last all 
day in addition to a shortness of breath.  She opined that 
the Veteran was unable to maintain employment due to 
disabling chest pain and dyspnea with exertion.

In a VA respiratory diseases examination report dated in 
August 2006, the Veteran stated that he smoked 1/2 to 3/4 
pack of cigarettes per day on and off for 30 years and quit 
in 1987.  He described pain on the left side three to four 
times a year intermittently, not related to inspiration.  He 
stated that he has shortness of breath with exertion, 
especially on stairs, and had a history of pleurisy.  
Prescribed medications included Tylenol.  Objective findings 
included chest clear to auscultation.  The impression of a 
chest x-ray study was probable emphysema; no infiltrates; 
question of mild right thyroid enlargement deviating the 
trachea slightly.  The interpretation of a pulmonary function 
test (PFT) was moderate obstructive lung disease; no 
bronchodilator response.

In a February 2007 private computed tomography (CT) chest 
report ordered by C. B., M.D., the impression was mild 
emphysema; tiny calcified granuloma in the right upper lobe; 
tiny nodule without definite calcification in the superior 
segment of the left lower lobe that could be post 
inflammatory or neoplastic in etiology; cholithiasis; and 
calcification in the mid-thoracic spinal canal.

In May 2008 the Veteran testified before RO personnel that he 
experiences left side pleuritic chest pain almost daily and 
that he contracts the flu at least two to four times per year 
due to a weakened immune system caused by his service-
connected pneumonia.  He also asserted that he has COPD due 
to his service-connected residuals of pneumonia disability.

In correspondence received in May 2008, the Veteran indicated 
that medical records from 1989 from a private physician, Dr. 
P. P., were not available.

In a VA respiratory examination report dated in June 2008, 
the Veteran complained of left-sided chest discomfort, which 
he had almost daily following "left-sided pneumonia in 
1952."  He described a smoking history of 30 years and quit 
in 1987.  Objective findings of a June 2008 CT chest scan 
were reported as lungs hyperinflated with little actual 
alveolar destruction of pathologic emphysema; no evidence of 
bronchiectasis or residual pneumonia; and no evidence of 
interstitial fibrosis.  PFT results were reported as moderate 
obstructive lung disorder with FEV1 of 2.27L, 63 percent and 
diffusion capacity [DCLO] of 66 percent.  The pulmonary 
specialist concluded that the results were consistent with 
the Veteran's diagnosis of COPD and were a result of his 
extensive history of smoking.  

The pulmonologist opined that the Veteran's COPD was the 
result of his extensive history of smoking and was unrelated 
to the pneumonia that he suffered more than 50 years ago 
while in service.  She explained that COPD predisposes a 
person to recurrent respiratory infections.  The examiner 
added that the Veteran's "long history of LEFT sided chest 
pain has NO causal relation to the RIGHT sided pneumonia" 
that he had in October 1952 while on active duty.  (Emphasis 
in original report).  Supporting her conclusions, the 
examiner outlined service treatment records that showed that 
the Veteran was hospitalized in October 1952 with pneumonia 
and discharged the same month with a negative chest x-ray, 
"meaning resolution of pneumonia."  She noted three 
additional photofluorographic chest x-ray examinations in 
April 1954, February 1955, and September 1955, which were all 
negative.  She concluded that the Veteran's COPD, for which 
he claimed entitlement to service connection secondary to 
service-connected residuals of pneumonia, was "not even 
remotely related to the service-connected" chest muscle 
impairment, explaining that chest muscle impairment "will 
NOT lead to obstructing lung disease that was found on 
pulmonary function studies."

In correspondence received in August 2008, the Veteran's wife 
stated that beginning shortly after discharge she observed 
the Veteran suddenly and abruptly freeze up with severe pain 
in the same area where he got pneumonia.

In a rating decision dated in November 2008, the RO denied 
service connection for COPD, to include as secondary to 
service-connected residuals of pneumonia and denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

In a private pulmonary evaluation and PFT report from D. M., 
M.D., dated in February 2009, the Veteran described severe 
pleuritic-type pain in his left thorax since 1952 when he 
developed severe pneumonia and was hospitalized for 
approximately one month.  "The acute pneumonia apparently 
was successfully treated, but the pleurisy pain he says has 
persisted all these many years....Although he refers to his 
pleurisy, it is not particularly aggravated by inspiration."  
Instead, the Veteran described the pain as continuously 
sharp, but worse if he is active.  He acknowledged a smoking 
history of a half pack of cigarettes a day for 30 years, 
quitting in 1987.  The examiner assessed that pain was his 
major symptom.  The examiner summarized diagnostic studies 
including a chest x-ray, which showed some minimal apical 
fibrotic changes that were seen on the CAT scan including the 
pleural thickening; a PFT study was described as mildly 
abnormal.  

The impression included the Veteran's description of 
pleuritic pain and pleurisy, which he related to his ongoing 
symptoms from pneumonia and pleurisy in 1952 and the 
pulmonologist's conclusion that there was clear evidence on 
CAT scan of previous pneumonia and scarring in the lung, 
although relatively mild; pleural thickening; and objective 
evidence on pulmonary function study of mild obstructive 
airway disease possibly related to his past smoking.  The 
attached PFT report showed a DLCO value of 75 percent.

In a statement dated in July 2009 the Veteran's former 
employer indicated that the Veteran accepted a "buy out" in 
1996 due to difficulty with pain in his chest that was a 
result of getting pneumonia while in the military.

After a review of the evidence, the Board finds that the 
evidence does not support a rating in excess of 20 percent 
for service-connected residuals of pneumonia.  

Initially, the Board notes that the June 2008 VA examiner, 
who was a pulmonary specialist, concluded that the Veteran 
had no current residuals of the 1952 right lung pneumonia.  
She supported her medical opinion by objective medical 
evidence that included four in-service chest X-rays from the 
October 1952 hospital discharge to separation from service 
that were all negative.  The Board finds that this medical 
opinion is entitled great probative value because the 
conclusion is supported by a medical rationale and is 
consistent with the Veteran's service treatment records and 
post-service VA and private treatment records.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes to the probative value to 
a medical opinion).  Accordingly, it appears that the 
symptoms reported by the Veteran do not actually meet the 
criteria for a rating of 20 percent for residuals of 
pneumonia because he is not shown to have any current 
residuals of the 1952 right-sided pneumonia.  Nevertheless, 
the Board will not disturb the favorable determination of the 
RO.  In addition, the Diagnostic Codes 8410-5321 do not 
provide for a rating greater than 20 percent.  Therefore, a 
rating in excess of 20 percent for residuals of pneumonia 
with pleuritic chest pain and neuralgia must be denied based 
on these schedular rating criteria and the competent, 
persuasive medical evidence of record.

Because the Veteran is already service-connected for 
residuals of pneumonia and the Board will not disturb that 
favorable award, the Board has also considered whether a 
higher rating for this disability might be warranted under 
other schedular rating criteria, including those for chronic 
bronchitis outlined in Diagnostic Code 6600.  Under these 
criteria, however, the Veteran would be entitled to no more 
than a 10 percent rating based on competent PFT findings.

Unfortunately, the PFT findings on VA examination in August 
2006 are not competent for VA rating purposes because the 
examiner indicated that the FEV1 pre-bronchodilator result of 
54 percent best described the Veteran's condition, although 
the post-bronchodilator FEV1 result of 57 percent was the 
better result.  Federal regulations provide that pre-
bronchodilator results are used only in cases where the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  Here, the post-bronchodilator 
results were better than the pre-bronchodilator results. 
Therefore, the Board may not use this PFT study for 
disability evaluation purposes.  See 38 C.F.R. § 4.96(d)(4), 
(5) (2009).  Moreover, the PFT results on this examination 
were attributed to moderate obstructive lung disorder, which 
other VA and private pulmonologists attributed to the 
Veteran's 30-year smoking history.  

Additional PFT findings included DLCO results reported by the 
June 2008 VA examiner as 66 percent predicted value and by 
the February 2009 private pulmonologist as 75 percent 
predicted value.  These findings are consisted with a 10 
percent rating under Diagnostic Code 6600.  See 38 C.F.R. §§ 
4.96(d)(2), 4.97 (2009).  As a result, a rating in excess of 
20 percent for residuals of pneumonia is not warranted based 
on competent PFT study findings, and the claim for a rating 
in excess of 20 percent for residuals of pneumonia must be 
denied.

The Board acknowledges the Veteran and his representative's 
contentions that his residuals of right-sided pneumonia with 
pleuritic chest pain and neuralgia are more severely 
disabling, and that he is competent to describe his alleged 
pain and shortness of breath related to his service-connected 
disability.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  However, as there is no 
objective, persuasive medical evidence of current residuals 
of pneumonia, but instead competent and credible medical 
evidence of lung or pulmonary disease related to a 30-year 
smoking history, his assertions in this regard are not 
persuasive.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 20 percent for residuals 
of right-sided pneumonia.  Rather, the Veteran has been more 
than adequately compensated for a disability that appears to 
have resolved in 1952.  Therefore, entitlement to a rating in 
excess of 20 percent for residuals of pneumonia with 
pleuritic chest pain and neuralgia is not warranted, and the 
claim must be denied.  The Board has considered staged 
ratings for residuals of pneumonia under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances related to this service-connected 
lung disability that would take the Veteran's case outside 
the norm so as to warrant the assignment of an extraschedular 
evaluation.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b) 
(2009).  Here, the record contains no evidence that the 
Veteran was ever hospitalized for his service-connected 
residuals of pneumonia.  In addition, there is simply no 
objective evidence showing that this service-connected lung 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the 
noncompensable ratings).  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of pneumonia with pleuritic chest pain 
and neuralgia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


